ON REHEARING.
PER CURIAM.
In the application for rehearing our attention has been called to the case of Eureka Company v. Bass, 81 Ala. 200, 8 South. 216, 60 Am. Rep. 152, as supporting the proposition that, rvliere the master commits to a servant or agent the maintenance, of the safe condition of the works, ways, and machinery, such servant or agent is the alter ego■ of the master or principal, and that the negligence of such servant or agent is the negligence of the master, for which an employe of the common master, when injured, may recover, although such injury can only be ascribed to the negligence of the servant or agent intrusted with the duty of maintaining the works, etc., in a reasonably safe condition. It must be admitted that this proposition is supported by the text of the opinion in that ease. But it is clearly a dictum. The maintenance of the works, ways, machinery, and appliances in a reasonably safe condition was not involved in that case. The question presented was one involving the duty of the master to furnish suitable material and appliances to his injured servant. Manifestly this duty of the master is personal and nondelegable and, if delegated to an agent, such agent is the alter ego of the master, for whose negligent acts the latter is responsible. But when, as in the case under consideration, the master has delegated to an agent or servant the duty of maintaining the works, ways, etc., in a reasonably safe *169condition, tlie negligence of such agent or servant in discharging these delegated duties is not the negligence of the master, but of a fellow servant, for which his co-servant, when injured, cannot recover of the master, unless he can he charged with some degree of fault or negligence in the employment or retention of the servant intms+erl bv him to h 'me maintenance of the safe condi1. on f his works, etc., ei c. The learned judge in the case relied upon for a rehearing overlooked this distinction, which is clearly recognized in the opinions of this court in the cases cited by him and in others. Indeed, in the case of L. & N. R. R. Co., v. Allen, 78 Ala. 494, which he cites and in which the opinion was delivered by him. he distinctly recognized the right of the defendant to delegate the maintenance of the safety of the engine (locomotive), the explosion of which caused the death of the plaintiff’s intestate, to its engineer or other employes, and the nonliability of defendant for their negligence in failing to discover its unsafe condition. The dictum expressed by him is unsound, and not only unsupjiorted by any of our adjudications on this subject, but is unquestionably opposed to them. We must therefore decline to follow it.